QUESTIONS& ANSWERS Wilshire Variable Insurance Trust Equity Fund Balanced Fund Income Fund Short-Term Investment Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund 2010 Aggressive Fund 2010 Moderate Fund 2010 Conservative Fund 2015 Moderate Fund 2025 Moderate Fund 2035 Moderate Fund 2045 Moderate Fund While we encourage you to read the full text of the enclosed Prospectus/Proxy Statement for each series (each a “Fund” and collectively, the “Funds) of the Wilshire Variable Insurance Trust (the “Trust”), here is a brief overview of the proposal or proposals affecting your Fund, which will require your vote. Q. What is happening? A. The Trust is electing Board members to its Board of Trustees (the “Board”).In addition, Wilshire Associates Incorporated (“Wilshire”), the investment adviser of the Funds, has initiated a program to reorganize and merge selected Funds within the Trust. Q. Why am I receiving this Prospectus/Proxy Statement? A. At the upcoming special meeting on December 19, 2008, shareholders will vote on the following proposals, if applicable: PROPOSAL I: Shareholders of all Funds will vote on the election of seven (7) Boardmembers to the Board of the Trust. PROPOSAL II:Shareholders of the Acquired Funds listed below will vote on the mergerinto the corresponding Acquiring Fund, as listed below: Acquired Fund Acquiring Fund 2010 Aggressive Fund into 2015 Moderate Fund 2010 Conservative Fund into 2015 Moderate Fund 2010 Moderate Fund into 2015 Moderate Fund 2045 Moderate Fund into 2035 Moderate Fund Short-Term Investment Fund into Income Fund After carefully reviewing the proposals, the Board has determined that these actions are in the best interests of your Fund.The Board unanimously recommends that you vote for the proposed slate of nominees to the Board and, if applicable to your Fund, for each proposed merger. PROPOSAL TO ELECT BOARD MEMBERS (ALL FUNDS) Q. Who are being nominated to serve as Board members? A. There are seven nominees, six of whom currently serve as Board members of the Trust and four of whom have previously been elected by shareholders. Q. How does the Board recommend that I vote? A. Your Trust’s Board recommends that you vote FOR each of the nominees. PROPOSAL
